Elliott, J.
The complaint of the appellant seeks an injunction restraining the sale of land upon execution. It shows a judgment against the appellant, but avers that there was no consideration for the note upon which the judgment was founded, and that it was so adjudged in an action brought by the holders of the note against other parties. It is clear that no cause of action is stated. The judgment against the appellant concludes him from litigating, in a suit for injunction, the question of the consideration of the note upon which the judgment was founded.
Judgment affirmed.